J-S10033-21

                               2021 Pa. Super. 102


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHRISTOPHER MICHAEL CRAWFORD            :
                                         :
                   Appellant             :   No. 853 MDA 2020

       Appeal from the Judgment of Sentence Entered May 20, 2020
 In the Court of Common Pleas of Lackawanna County Criminal Division at
                     No(s): CP-35-CR-0000254-2020

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHRISTOPHER CRAWFORD                    :
                                         :
                   Appellant             :   No. 854 MDA 2020

       Appeal from the Judgment of Sentence Entered May 20, 2020
 In the Court of Common Pleas of Lackawanna County Criminal Division at
                     No(s): CP-35-CR-0002126-2019

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHRISTOPHER CRAWFORD                    :
                                         :
                   Appellant             :   No. 855 MDA 2020

       Appeal from the Judgment of Sentence Entered May 20, 2020
 In the Court of Common Pleas of Lackawanna County Criminal Division at
                     No(s): CP-35-CR-0002127-2019
J-S10033-21


BEFORE: MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                                 FILED MAY 18, 2021

        Christopher Michael Crawford (Crawford) appeals the judgment of

sentence entered in the Court of Common Pleas of Lackawanna County (trial

court) following a bench trial on numerous fraud-related charges in three

consolidated cases. Essentially, he was found guilty of lying about his status

as a military veteran in order to join and defraud a post of the American

Legion. Crawford was sentenced to a prison term of 6 to 12 years, followed

by four years of probation. He now argues that the offense of misrepresenting

veteran status is unconstitutional, that the evidence as to all of his convictions

is legally insufficient, and that his sentence was overly harsh and excessive as

to all counts. We affirm in part, reverse in part, and remand for resentencing.

                                               I.

        The underlying record facts are not in dispute. Crawford enlisted with

the United States Army in 2007.            Within three months of his enlistment,

Crawford had gone AWOL from boot camp and was classified as a deserter

without having completed his training.

        Crawford surrendered himself to military authorities on November 9,

2007, and was discharged on other than honorable conditions at that time.

According to the discharge papers that Crawford signed, the lack of an



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S10033-21


honorable discharge meant that he could be deprived of “rights and benefits

as a veteran under both federal and state law.” The testimony of the Director

of Veterans Affairs in Lackawanna County (David Eisele) established that these

discharge conditions would relegate Crawford to the status of a civilian who

would not be entitled to join any American Legion posts. See Trial Transcript,

2/25/2020, at p. 23) (a.m. session).

      Nevertheless, some time after his discharge, Crawford managed to join

an American Legion post in Pittsburgh. In 2018, after moving to Lackawanna

County, Crawford set out to join Post 568. He spoke with the Post’s Sergeant

at   Arms   and   canteen   manager,   Robert   Kerrigan   (Kerrigan),   about

membership.

      At trial, Kerrigan recalled that Crawford made several representations

about his past military experience during those conversations. Id. at pp. 28-

34 (p.m. session). He falsely told Kerrigan that he was a veteran of the Iraq

War and that he had received a Purple Heart for sustaining a brain injury from

an explosive device. Crawford also regularly wore a cap affixed with badges

and pins which are only conferred upon military veterans for exploits that




                                    -3-
J-S10033-21


Crawford had never achieved. These unearned decorations included a Combat

Infantryman Badge1 and a 10th Mountain Division pin.2

        Due to his past membership in the Pittsburgh post, Crawford’s

background check for Post 568 was abridged and he was made a member.

Soon thereafter, he was promoted to its executive committee which, among

other things, controlled the Post’s finances and proceeds from its canteen.

Crawford was elevated to the administrative position of adjutant and finance

officer in part because he was very familiar with the Post’s regulations and he

had promised to help recruit younger members.

        Between March and August of 2019, Crawford obtained debit cards

linked to the bank account of Post 568. They were used to make purchases

and withdrawals totaling over $17,000 for purposes that did not at all relate

to the Post. For example, some of the charges on the debit cards included

payments for bars, hotels, restaurants, casinos and flights to Florida.

        Three members of Post 568 testified that Crawford did not produce

receipts for these charges as was required when incurring any expenses on

behalf of the Post.        Further, these witnesses testified that the subject

expenditures were not authorized or approved by the rest of the Post’s



____________________________________________


1 The Combat Infantryman Badge is a decoration awarded to infantrymen in
the United States Army.

2   The 10th Mountain Division is an infantry unit of the United States Army.


                                           -4-
J-S10033-21


executive committee. Post 568 had never even used debit cards to conduct

its business until Crawford successfully pitched the idea.

       At the conclusion of the bench trial, Crawford was sentenced to an

aggregate prison term of 6 to 12 years, followed by 4 years of probation.3 The

sentence as to each of the three cases is as follows:

            19-CR-2126: receiving stolen property (2.5 to 5 years),
       access device fraud (2.5 years on one count, and 2 years of
       probation on each of other two counts), theft by unlawful taking
       (2 years of probation, consecutive to other counts)

            19-CR-2127: receiving stolen property (2.5 to 5 years,
       consecutive to 19-CR-2126), access device fraud (2.5 years on
       one count, and 2 years of probation on each of other two counts),
       theft by unlawful taking (2 years of probation, consecutive to
       other counts)

            20-CR-254: misrepresentation of status as member or
       veteran of military (6-12 months, consecutive to other
       sentences), misrepresentation of decoration or medal (6 to 12
       months, consecutive to other sentences).


       Crawford filed post-sentence motions,4 all of which were denied. He

then timely appealed in compliance with Pa.R.A.P. 1925 and the trial court

issued a 1925(a) opinion. In his appellate brief, Crawford asserts six main

issues, some of which contain several sub-issues within them:


____________________________________________


3 Except for the sentences on the counts of unlawful taking, the probationary
terms are all concurrent.

4 Crawford’s post-sentence motions included the claim that his convictions
were against the manifest weight of the evidence.        He also sought
reconsideration of the length of his sentences.


                                           -5-
J-S10033-21


      (1) Whether [Crawford] is entitled to acquittal as 18 Pa.C.S.
      § 6701(b) is unconstitutionally vague and, therefore, violates the
      Due Process Clause of the Fourteenth Amendment to the United
      States Constitution and Article 1, Section 9, of the Pennsylvania
      Constitution since the statutory language: (a) does not specify a
      precise mens rea or actus reus to provide notice to persons of
      Common understanding as to the proscribed conduct, (b) as
      written invites the Commonwealth to engage in arbitrary
      enforcement . . . on an ad hoc and subjective basis, (c) is vague
      and no person of ordinary understanding would be able to
      determine the meaning of the status of “veteran” as necessary
      under this statute[.]

      2. Whether [Crawford] is entitled to acquittal as 18
      Pa.C.S. §6701(b) unconstitutionally violates the right to freedom
      of speech as protected by the First Amendment of the United
      States Constitution and Article 1, Section 7 of the Pennsylvania
      Constitution since the language of 18 Pa.C.S. § 6701(b), as
      written, invites the Commonwealth to suppress constitutionally
      protected speech.

      3. Whether the evidence was sufficient to       prove beyond a
      reasonable doubt that [Crawford] was guilty     of access device
      fraud, theft by unlawful taking, receiving       stolen property,
      misrepresentation of member or veteran          of military, and
      misrepresentation of decoration or medal.

      4. Whether the verdicts on the charges of access device fraud,
      theft   by   unlawful   taking,    receiving  stolen   property,
      misrepresentation of member or veteran of military, and
      misrepresentation of decoration or medal were against the weight
      of the evidence.

      5. Whether the trial court erred when it failed to order that the
      sentences for receiving stolen property and for theft by unlawful
      taking merge.

      6. Whether the trial court imposed harsh and excessive aggregate
      sentences on all charges.

Appellant’s Brief, at 5.




                                    -6-
J-S10033-21


                                           II.

      We address Crawford’s first two claims together, as they both turn on

the   constitutionality     of   Section     6701(b),   which   criminalizes   the

misrepresentation about one’s past military service with the intent to profit

from the falsehood.       Crawford first argues that Section 6701(b)(1) of the

statute is vague because it does not clearly define who qualifies as a military

“veteran.” He then argues that Section 6701(b)(2) of the statute is overbroad

because it criminalizes speech protected by the First Amendment. We find no

merit in either claim.

                                           A.

      Before evaluating Crawford’s two constitutional challenges, it is

necessary for us to review the terms of Section 6701(b), categorize the precise

types of claims that Crawford is making, and then identify the standards that

must be used to ascertain the statute’s validity.

      From the plain terms of Section 6701(b), the statute’s purpose is to

make it illegal to profit by touting a bogus military record. Subsection (b)(1)

concerns misrepresentations as to being a veteran and subsection (b)(2)

concerns misrepresentations as to being awarded decorations or medals by

the armed forces:

      (b) Misrepresentation of military service or honors.

      A person commits a misdemeanor of the third degree if, with
      intent to obtain money, property or other benefit, the person
      fraudulently holds himself out to be any of the following:


                                       -7-
J-S10033-21


            (1) A member or veteran of any branch of the armed forces
      of the United States or of any of the several states.

            (2) The recipient of any decoration or medal authorized by
      the Congress of the United States for the armed forces of the
      United States or any of the service medals or any decoration
      awarded to members of the armed forces of the United States or
      of any of the several states.

18 Pa.C.S. § 6701(b).

      Like all enacted statutes, Section 6701(b) is afforded a presumption of

validity.   Commonwealth v. Mayfield, 832 A.2d 418, 421 (Pa. 2003);

Commonwealth v. Barud, 681 A.2d 162, 165 (Pa. 1996). “[W]e presume

‘the General Assembly does not intend to violate the Constitution of the United

States or of this Commonwealth.’”     Mayfield, 832 A.2d at 421 (quoting 1

Pa.C.S. § 1922(3)). A statute will only be struck down if it “palpably, and

plainly violates the Constitution; all doubts are to be resolved in favor of a

finding of constitutionality.” Mayfield, 832 A.2d at 421.

      To comport with the right to due process, statutes need only be clear

enough to make the prohibited conduct reasonably understood.                See

Commonwealth        v.   Magliocco,     883 A.2d 479,   487   (Pa.   2005);

Commonwealth v. Thur, 906 A.2d 552, 560 (Pa. Super. 2006).

      Under the void-for-vagueness standard, a statute will only be found

unconstitutional if it is “so vague that persons of common intelligence must

necessarily guess    at its   meaning    and differ    as to   its application.”

Commonwealth v. Cotto, 753 A.2d 217, 220 (Pa. 2000) (quotations

omitted).   A statute will survive a vagueness challenge if it “define[s] the

                                      -8-
J-S10033-21


criminal offense with sufficient definiteness that ordinary people can

understand what conduct is prohibited and in a manner that does not

encourage arbitrary and discriminatory enforcement.” Kolender v. Lawson,

461 U.S. 352, 357 (1983); Commonwealth v. Bullock, 913 A.2d 207, 212

(Pa. 2006).

      Challenges on vagueness grounds come in two varieties, each of which

have a different standard of constitutional validity. A facial challenge asserts

that the statute in question is vague as to any conduct which the statute

arguably encompasses. See generally Commonwealth v. Habay, 934 A.2d
732, 738 (Pa. Super. 2007).      This type of challenge must involve a First

Amendment claim that the freedom of speech has been abridged. See id.

      Conversely, an as applied challenge only concerns the particular conduct

of the individual challenging the statute; it does not implicate the First

Amendment. For as applied challenges, a court only has to assess whether

the statute is vague within the context of the particular circumstances at issue.

With that background in mind, we will now address the specifics of Crawford’s

challenges.

                                       B.

      Because it does not define who qualifies as a “veteran,” Crawford

contends that 18 Pa.C.S. § 6701(b)(1) is void for vagueness, thereby

depriving him of notice as to the nature of the prohibited conduct.        Even

though he went AWOL from boot camp without having completed his training,


                                      -9-
J-S10033-21


he was classified as a deserter, and he received less than an honorable

discharge depriving him of the “rights and benefits as a veteran under both

federal and state law,” Crawford argues that he could have reasonably

believed that he was a veteran. Since this claim concerns how the statute

applies to Crawford’s unique circumstances, his constitutional challenge is of

the as applied variety.

      “When words are not defined in a statute, the Pennsylvania Statutory

Construction Law instructs that terms should be construed in accordance with

their common or approved usage.” Commonwealth v. Crawford, 24 A.3d
396, 401 (Pa. Super. 2011) (citing 1 Pa.C.S. § 1903). “Veteran” is defined as

“someone who has been honorably discharged from military service.” Black's

Law Dictionary (11th ed. 2019).       “Honorable discharge” is defined as “a

formal final judgment passed by the government on a soldier’s entire military

record, and an authoritative declaration that he or she has left the service in

a status of honor.” Id.

      Consistent with the above definitions, the Department of Veterans

Affairs defines “veteran” as “a person who served in the active military, naval,

or air force, and who was discharged or released therefrom under conditions

other than dishonorable.” 38 U.S.C.S. § 101(2) (definitions section of United

States Code governing veteran benefits); 38 C.F.R. § 3.1(d) (Code of Federal

Regulations governing compensation).




                                     - 10 -
J-S10033-21


       A “veteran” refers to someone who has actively and honorably served

in the military. This definition would exclude those who have been discharged

prior to finishing boot camp, and certainly those who have received something

other than an honorable discharge after going AWOL before that initial training

has been completed – such persons have not yet undertaken any active

military service.

       As applied to him in the context of the circumstances of this case, the

definition of “veteran” in Section 6701(b)(1) was sufficiently clear enough to

convey the prohibited conduct. It is not so vague as to result in arbitrary and

discriminatory enforcement. Persons of ordinary intelligence would not have

to guess at the statute’s meaning. No reasonable person would have thought

that a veteran could refer to a trainee who deserted before recording a single

day of active service and who received less than an honorable discharge.

       There is, in fact, every indication from Crawford’s own conduct that he

knew his real background fell short of qualifying him as a veteran; otherwise

he would not have lied about it. Accordingly, the statute’s use of the term

comported with due process requirements, and the trial court did not err in

finding it constitutionally valid.5




____________________________________________


5 In addition to the definition of “veteran,” the proscribed conduct outlined in
Section 6701(b)(1) is sufficiently clear to satisfy constitutional due process
requirements.


                                          - 11 -
J-S10033-21


                                               C.

       Crawford next argues that Section 6701(b)(2) is overbroad because the

First Amendment guarantees the right to claim the associated status of

military regalia (such as medals or decorations) even if they have not been

legitimately obtained via the military service they signify.6

       “Applying strict scrutiny, ‘[t]he [g]overnment may . . . regulate the

content of constitutionally protected speech in order to promote a compelling

interest if it chooses the least restrictive means to further the articulated

interest.’” Shepp v. Shepp, 906 A.2d 1165, 1173 (Pa. 2006) (quoting Sable

Communications of Cal., Inc. v. FCC, 492 U.S. 115, 126 (1989)).

       In determining whether a statute is unconstitutional due to overbreadth,

a “court's first task is to determine whether the enactment reaches a

substantial amount of constitutionally protected conduct.” Commonwealth

v. Ickes, 873 A.2d 698, 702 (Pa. 2005) (quoting Vill. of Hoffman Estates

v. Flipside, Hoffman Estates Inc., 455 U.S. 489, 494 (1982)).               The

“overbreadth of a statute must not only be real, but substantial as well, judged

in relation to the statute’s plainly legitimate sweep.”          Broadrick v.


____________________________________________


6  The First Amendment freedom of speech applies to Pennsylvania by
operation of the Fourteenth Amendment.           Article 1, Section 7 of the
Pennsylvania Constitution separately “guarantees not only freedom of speech
and the press, but specifically affirms the ‘invaluable right’ to the ‘free
communication of thoughts and opinions,’ and the right of ‘every citizen’ to
‘speak freely’ on ‘any subject’ so long as that liberty is not abused.” Pap’s
A.M. v. City of Erie, 812 A.2d 591, 603 (Pa. 2002).


                                          - 12 -
J-S10033-21


Oklahoma, 413 U.S. 601, 615 (1973).             If a statute’s overbreadth is

substantial, “it may not be enforced against anyone until it is narrowed to

reach only unprotected activity.”     Mayfield, 832 A.2d at 425 (quoting

Commonwealth v. Hendrickson, 724 A.2d 315, 317–18 (1999)).

      Here, Crawford’s central contention is that Section 6701(b)(2) is invalid

for the same reason that the Federal Stolen Valor Act (18 U.S.C. § 704) was

struck down as overbroad by the United States Supreme Court in United

States v. Alvarez, 567 U.S. 709 (2012).         However, the reasoning of the

plurality and concurring opinions of Alvarez illustrate why the Pennsylvania

law does not run afoul of the First Amendment.

      At the time Alvarez was decided, the federal statute broadly prohibited

false claims about receiving military awards:

      Whoever falsely represents himself or herself, verbally or in
      writing, to have been awarded any decoration or medal authorized
      by Congress for the Armed Forces of the United States . . . shall
      be fined under this title, imprisoned not more than six months, or
      both.

18 U.S.C. § 704(b).

      The Alvarez plurality held that this sweeping content-based restriction

was too broad because it would apply to false statements “made at any time,

in any place, to any person.” Alvarez, 567 U.S., at 722. Most significantly,

the Act did not require the false statement to be made with any illicit intent:

      The statute seeks to control and suppress all false statements on
      this one subject in almost limitless times and settings. And it does
      so entirely without regard to whether the lie was made for the
      purpose of material gain.

                                     - 13 -
J-S10033-21
Id. at 722-23.

      The plurality added that “[w]here false claims are made to effect a fraud

or secure moneys or other valuable considerations, say offers of employment,

it is well established that the Government may restrict speech without

affronting the First Amendment.” Id. at 723. Along those same lines, the

concurrence suggested that the Federal Stolen Valor Act could easily pass

constitutional muster if it were more narrowly tailored to “focus its coverage

on lies most likely to be harmful or on contexts where such lies are most likely

to cause harm.” Id. at 738 (Breyer, J., concurring).

      Like the Federal Stolen Valor Act, Section 6701(b)(2) criminalizes false

claims about being awarded military medals or decorations. Crucially, though,

the Pennsylvania statute contains exactly what was missing in its invalid

federal counterpart – a requirement that the misrepresentation be done with

intent to profit from the falsehood.

      The Commonwealth argues in this appeal and we agree that this

additional intent element puts Section 6701(b)(2) in compliance with the First

Amendment. As emphasized in Alvarez, the Federal Stolen Valor Act was

unconstitutional precisely because it criminalized speech without requiring a

showing of proof that it caused or was intended to cause harm. By implication,

and as stated explicitly in Alvarez, the Federal Stolen Valor Act would be




                                       - 14 -
J-S10033-21


constitutional if, like Section 6701(b)(2), the crime included the intended

effect of the speech and not just the speech itself.7

       Moreover, the First Amendment has long “permitted restrictions upon

the content of speech in a few limited areas,” such as obscenity, defamation,

fraud, incitement and speech integral to criminal conduct. R.A.V. v. City of

St. Paul, 505 U.S. 377, 382 (1992); see also United States v. Stevens,

130 S. Ct. 1577, 1584 (2010). “[T]he prevention and punishment of [these

forms of speech] have never been thought to raise any constitutional

problem.” Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72 (1942).

       Section 6701(b)(2) criminalizes speech and impersonation done with

the intent to obtain some benefit. The prohibited conduct is a form of fraud,

which has historically been unprotected speech under the First Amendment.

See e.g., 18 Pa.C.S. § 3922 (theft by deception statute prohibiting the use of

a false impression to obtain another person’s property); see also 18 Pa.C.S.

§ 4912 (prohibiting impersonation of a public servant with intent to induce

another to submit to official authority).

       By criminalizing only harmful lies about past military service, Section

6701(b)(2) has a negligible impact on constitutionally protected speech. The

statute’s language communicates to a person of ordinary intelligence the


____________________________________________


7 The Federal Stolen Valor Act was amended in 2013 to include a provision
requiring an intent to obtain a tangible benefit from the misrepresentation.
Since then, the statute has remained good law.


                                          - 15 -
J-S10033-21


specific conduct that is criminalized. The statute is also narrowly tailored to

criminalize speech that would cause social harm, such as the fraudulent and

deceitful statements about past military service in the present case.

Accordingly, we conclude that Section 6701(b)(2) is constitutionally valid and

that the trial court did not err in denying Crawford’s challenge.8

                                           III.

                                               A.

       We now turn to Crawford’s sufficiency of the evidence claims regarding

each of his convictions. When determining whether the evidence is sufficient

to sustain a conviction, we must view the evidence in the light most favorable

to the Commonwealth. See Commonwealth v. Gray, 867 A.2d 560, 567

(Pa. Super. 2005). A conviction will be upheld if there is evidence in the record

from which the finder of fact could conclude that every element of the offense

has been proven beyond a reasonable doubt. Id. We must defer to the fact-

finder’s assignment of weight “unless the evidence is so weak and inconclusive

that as a matter of law no probability of fact may be drawn from the combined



____________________________________________


8 We clarify that our review is limited to assessing the validity of Section
6701(b)(2) under the First Amendment of the United States Constitution.
Although Crawford has claimed that the statute also violates Article 1, Section
7 of the Pennsylvania Constitution, the arguments in his brief are not
specifically developed on that point. Crawford’s claim under the Pennsylvania
Constitution is therefore waived. See Commonwealth v. Bishop, 217 A.3d
833, 841 (Pa. 2019) (appellant waived claim under Pennsylvania Constitution
because he did not distinguish it from the United States Constitution or
otherwise develop the issue separately from his federal grounds).

                                          - 16 -
J-S10033-21


circumstances.” Id. A defendant may be convicted of a crime even where

the proof is wholly circumstantial, and the fact-finder is free to believe all, part

or none of the evidence. Id.

                                        B.

      As to the counts of theft by unlawful taking in cases 19-CR-2126 and

19-CR-2127, we find the evidence to be legally sufficient.

      A person commits this offense if “he unlawfully takes, or exercises

unlawful control over, movable property of another with intent to deprive him

thereof.” 18 Pa.C.S. § 3921(a). In cases 19-CR-2126 and 19-CR-2127, the

corpus of the theft by unlawful taking counts was the cash withdrawal of funds

with the Post’s debit cards and the use of the debit cards to pay for Crawford’s

personal expenses.     The Commonwealth produced evidence that Crawford

spent thousands of dollars belonging to Post 568 for his personal use and that

the Post did not authorize that spending.

      This conduct may constitute theft by unlawful taking, and Crawford’s

convictions   are,   therefore,   supported    by   sufficient   evidence.     See

Commonwealth v. Thomas, 684 A.2d 1085, 1086–88 (Pa. Super. 1996)

(evidence sufficient to support conviction for theft by unlawful taking where

defendant was permitted to withdraw money from account for certain business

expenditures, but instead withdrew money for personal expenditures).

      Similarly, a person commits the crime of theft by receiving stolen

property if “he intentionally receives, retains, or disposes of movable property


                                      - 17 -
J-S10033-21


of another knowing that it has been stolen, or believing that it has probably

been stolen, unless the property is received, retained, or disposed with intent

to restore it to its owner.” 18 Pa.C.S. § 3925(a). As to cases 19-CR-2126

and 19-CR-2127, there was evidence that Crawford intentionally retained the

funds he withdrew and spent using the Post’s debit cards without the approval

of the executive committee. This evidence was legally sufficient to sustain the

convictions for that offense.

      The   counts   involving      misrepresentation       (case   20-CR-254)   were

supported by sufficient evidence for the reasons already outlined above in our

discussion of the respective statutes’ constitutionality. It was undisputed that

Crawford falsely claimed he was a military veteran of the Iraq War who

received a Purple Heart.        He also wore paraphernalia on a baseball cap

attributed to specific military divisions of which he was not a part. There was

also abundant evidence that Crawford used those falsehoods in order to

become an executive member of Post 568 and then use that position for his

own personal gain.    These facts easily satisfy all the elements of Sections

6701(b)(1) and 6701(b)(2).

      Finally, as to the counts of access device fraud (cases 19-CR-2126 and

19-CR-2127), the evidence was legally sufficient.             A person commits this

offense if he “uses an access device to obtain or in an attempt to obtain

property or services with knowledge that . . . his use of the access device is

unauthorized   by    the   issuer    or    the     device   holder[.]”   18   Pa.C.S.


                                          - 18 -
J-S10033-21


§ 4106(a)(1)(iv). Multiple witnesses at trial testified that Crawford was not

authorized to use the Post’s debit cards for his personal expenses.          The

evidence showed that Crawford made cash withdrawals with the debit cards,

and that he spent thousands of dollars on himself over the course of about

half a year. To the extent that Crawford presented any exculpatory evidence,

it was up to the fact-finder to resolve such conflicts and assign the evidence

weight. As a result, the convictions for access device fraud are supported by

sufficient evidence of guilt.

                                        IV.

      In evaluating Crawford’s claim that all his convictions are against the

weight of the evidence, our review concerns the trial court’s exercise of

discretion in denying relief, “not of the underlying question of whether the

verdict is against the weight of the evidence.” Commonwealth v. Clay, 64
A.3d 1049, 1054-55 (Pa. 2013). “[A]n appellate court will give the gravest

consideration to the findings and reasons advanced by the trial judge when

reviewing a trial court’s determination that the verdict is against the weight of

the evidence.” Id.

      In this case, the trial court concluded that the evidence was not against

the weight of the evidence, pointing to the summary of the trial testimony as

to all the subject charges. As can be seen from a review of the facts set forth

above regarding each individual offense, the trial court did not abuse its

discretion in making those findings.


                                       - 19 -
J-S10033-21


                                               V.

       Crawford’s next claim is that in cases 19-CR-2126 and 19-CR-2127, the

offenses of theft by taking and theft by receiving stolen property must merge

for sentencing purposes.9 As discussed above, Crawford gained access to the

Post’s finances and then paid for personal expenses with debit cards linked to

the Post’s bank accounts. He also made cash withdrawals using the debit

cards. At sentencing, both for cases 19-CR-2126 and 19-CR-2127, Crawford

received a term of 2.5 to 5 years for one count of theft by receiving property,

and a consecutive two-year term of probation for one count of theft by taking.

       The evidence of Crawford’s conduct is sufficient to satisfy the elements

of both types of theft in each case. However, the doctrine of merger applies

if different crimes arise from a single criminal act and “all of the statutory

elements of one offense are included in the statutory elements of the other

offense.” 42 Pa.C.S. § 9765. When crimes merge in this way, a defendant

may only be sentenced on the higher graded offense(s) or on one of two

different offenses of the same grade. Id.



____________________________________________


9 Crawford raised the issue of merger in his 1925(b) statement, but the trial
court did not address it in its 1925(a) opinion. This was likely due to the fact
that Crawford had asserted over 30 separate claims, making the merger
ground easy to overlook. Regardless, the sentencing claim is properly before
us for consideration on the merits, and the Commonwealth has not argued
otherwise.




                                          - 20 -
J-S10033-21


       There is merit to Crawford’s claim that the theft convictions in cases 19-

CR-2126 and 19-CR-2127 must be merged. In each case, the theft by taking

and theft by receiving stolen property arose from a single criminal act and his

intent was the same.10             As we recently explained, “[o]ur cases have

consistently held that convictions for theft by unlawful taking and receiving

stolen property merge for sentencing purposes.”                Commonwealth v.

Winston, 1691 EDA 2018, at *4 (Pa. Super. July 15, 2019) (unpublished

memorandum) (citing Commonwealth v. Young, 35 A.3d 54, 63 (Pa. Super.

2011), appeal denied, 48 A.3d 1249 (Pa. 2012), and Commonwealth v.

Wilson,     458 A.2d 244,    245-246    (Pa.   Super.   1983));   see   also

Commonwealth v. Gingrich, 451 MDA 2017, at *7 (Pa. Super. March 20,

2018) (unpublished memorandum) (“We agree with Appellant and the

Commonwealth and conclude that Appellant is indeed entitled to relief on this

claim, as both convictions arose from the same criminal act[.]”).




____________________________________________


10 The Commonwealth’s sole argument here is that the counts do not merge
because the offenses have different intent elements – theft by taking requires
an intent to deprive a rightful owner of their property, and theft by receiving
stolen property requires depriving the rightful owner of their property without
intent to restore possession. See Appellee’s Brief, at 40-41. Again, we
discern no practical difference in this case. If, as the trial court found,
Crawford committed a theft by using the Post’s debit card (theft by taking),
then he necessarily had no intention of paying the Post back (theft by receiving
stolen property). The intent is identical, so Crawford could only be sentenced
on one of the two counts.


                                          - 21 -
J-S10033-21


       To remedy this error, we vacate the portion of the judgment of sentence

pertaining to these counts in cases 19-CR-2126 and 19-CR-2127 and remand

for a resentencing. See Commonwealth v. Owens, 649 A.2d 129, 139 (Pa.

Super. 1994) (“Where a correction of sentence is needed, this Court has the

option of amending the sentence directly or remanding to the lower court for

resentencing.”).

                                               VI.

       Finally, we consider Crawford’s claim that he received an excessive

sentence because some of the terms were set to run consecutively.11

       Such claims concern a discretionary aspect of the sentencing. As such,

this Court’s jurisdiction is limited because discretionary aspects of a sentence

are not appealable as of right. See Commonwealth v. Sierra, 752 A.2d
910, 913 (Pa. Super. 2000). Before reaching the merits of such issues, the

appellant must satisfy a four-part test: (1) whether the appellant has filed a

timely notice of appeal; (2) whether the issue was properly preserved; (3)

whether the appellant’s brief has a fatal defect; and (4) whether there is a

“substantial question” whether the sentence comports with the Sentencing




____________________________________________


11 Our analysis of this excessive sentence claim does not encompass
Crawford’s sentences as to the two theft counts in case 19-CR-2126. As
discussed in Part V of this opinion, Crawford will be entitled to a resentencing
as to those counts because they should have been merged for sentencing
purposes.

                                          - 22 -
J-S10033-21


Code, 42 Pa.C.S. § 9781(b). See Commonwealth v. Evans, 901 A.2d 528,

533 (Pa. Super. 2006).

      In the present case, Crawford filed a timely notice of appeal, preserved

his issue in a post-sentence motion, and outlined the basis for a substantial

question in his brief pursuant to Pa.R.A.P. 2119(f). The final requirement,

whether Crawford raises a substantial question meriting our discretionary

review, “must be evaluated on a case-by-case basis.” Commonwealth v.

Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018).

      A “substantial question” involves whether a sentence follows the

Sentencing Code and fundamental norms that underlie the sentencing

process. See Bullock, 868 A.2d at 528. A substantial question is raised, for

example, by claims that the reasons for the sentence are not sufficiently

stated on the record or the sentencing court has relied on improper sentencing

factors. See Commonwealth v. Roden, 730 A.2d 995, 997 (Pa. Super.

1999).

      Crawford’s claim does not raise a substantial question.        He was

sentenced within the standard range of the statutory guidelines to an

aggregate prison term of 6 to 12 years, and he recognizes that the consecutive

terms were within the trial court’s discretion. In sum, Crawford believes that

the severity of his sentence does not fit the crimes, and that his consecutive

terms should be made concurrent.       Bald claims of excessiveness do not




                                    - 23 -
J-S10033-21


amount to a substantial question. See Commonwealth v. Caldwell, 117
A.3d 763 (Pa. Super. 2015).

      Even if we were to reach the merits of this claim, we would still deny

appellate relief. As the trial court found, the evidence shows that Crawford

deliberately ingratiated himself with a fraternity of military veterans and then

abused their confidence over a period of months by using over $17,000 of

their limited funds on a number of frivolous personal expenditures.       When

imposing sentence, the trial court emphasized that the subject offenses were

“a severe affront” to the victims, and that Crawford was “motivated by greed

and convenience with no remorse whatsoever and no acceptance of

responsibility.” Trial Court Opinion, 9/29/2020, at 14.

      The sentence is not unduly harsh or unreasonable considering the

nature of Crawford’s crimes. See Commonwealth v. Moury, 992 A.2d 162,

171-72 (Pa. Super. 2010) (“The imposition of consecutive, rather than

concurrent, sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”).

Except for the merger of the theft convictions in cases 19-CR-2126 and 19-

CR-2127, the trial court’s sentence was not an abuse of discretion.

      Judgment of sentence affirmed in part and reversed in part.          Case

remanded for resentencing. Jurisdiction relinquished.




                                     - 24 -
J-S10033-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/18/2021




                          - 25 -